— Judgment unanimously affirmed. Memorandum: We reject defendant’s argument on appeal from convictions for criminal possession of a controlled substance in the third, fourth and seventh degrees that he was deprived of his statutory right to a speedy trial (CPL 30.30). It is undisputed that the time chargeable to the People prior to their statement of readiness on the record is within the statutorily mandated period. Defendant urges, however, that the period after the statement of readiness is also chargeable to the People because of their failure to comply with a direction that they make the seized drugs available to defendant’s chemist. Defendant argues that this failure prevented him from preparing his defense. The delay complained of is “in no way inconsistent with the prosecution’s continued readiness” (People v Cole, 90 AD2d 27, 29) and it should not be charged to the People (see, People v Runion, 107 AD2d 1080; People v Jones, 106 AD2d 585; People v Cole, supra). *1084We have examined the other points raised on appeal and find them to be without merit. (Appeal from judgment of Chautauqua County Court, Adams, J. — criminal possession of controlled substance, third degree, and other charges.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and O’Donnell, JJ.